Opinion by
Richardson, J.
At the hearing, it was stipulated “that the involved merchandise was liquidated at a value which included shipping charges in the amount of 107 pounds 18 shillings 10 pence, but that the amount was not included in the appraised value.” It appeared that the error was manifest to the appraising officer, as evidenced by the fact that, in appraising the merchandise, he did not include the nondutiable shipping charges in the appraised value. In accordance with stipulation of counsel and in view of section 503, Tariff Act of 1930 (19 U. S. C. § 1503), as amended, that the final appraised value be used as the *487basis for the assessment of duties on imported merchandise subject to ad valorem rates of duty, the claim of the plaintiff was sustained, and the collector was directed to reliquidate the entry using the value as returned by the appraiser.